DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment after final Office Action filed on February 3, 2022, which is entered.  Currently, claims 1-28 remain in the examination.

Terminal Disclaimer
2.	Receipt is acknowledged of the terminal disclaimer filed on February 3, 2022, which is approved and entered.

Allowable Subject Matter
3.	Claims 1-28 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Claims are directed at a barcode reader as limited in claims 1 and 15 which comprises, among other things, an off-platter detection assembly which uses capture images of the field of the view extending the surface of the weight platter. The barcode reader which uses the off-platter detection assembly to detect the off-platter condition is neither disclosed nor suggested by the cited prior arts.  The claims were rejected under the obviousness-type double patenting rejection, and Applicant’s filling of the terminal disclaimer overcomes the double patenting rejection.  Therefore, all pending claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 10, 2022